Citation Nr: 0024856	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-48 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
dermatophytosis of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to February 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  A compensable rating for dermatophytosis was 
denied by the RO in July 1996 and a rating in excess of 50 
percent for PTSD was denied in August 1996.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1998, at which time it was 
REMANDED for additional development.  Subsequent to the 
Board's Remand, the Regional Office (RO), in a rating 
decision of December 1999, granted a 70 percent evaluation 
for service-connected post-traumatic stress disorder 
effective from April 8, 1996, as well as a 10 percent 
evaluation for dermatophytosis of both feet effective from 
August 31, 1995.

The record reflects that the veteran has not been able to 
work since 1994 and that in correspondence of February 2000, 
the RO requested that the veteran complete and return VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability) (a TDIU claim).  When that form was 
not received, the RO, in April 2000, once again requested 
that the veteran complete and return VA Form 21-8940.  The 
veteran once again failed to respond.  The United States 
Court of Appeals for Veterans Claims, in Norris v. Brown, 12 
Vet. App. 413 (1999), held the following:

... when an RO is considering a rating 
increase claim from a claimant whose 
schedular rating meets the minimum 
criteria of section 4.16(a) and there is 
evidence of current service-connected 
unemployability in the claimant's claims 
file or under VA control, see Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992) 
(per curiam order), evaluation of that 
rating increase must also include an 
evaluation of a reasonably raised claim 
for a TDIU rating.  See Wood, supra.

Norris, 12 Vet. App. at 421.  Because the TDIU claim has not 
yet been adjudicated by the RO, this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder is not currently productive of more than severe 
social and industrial impairment, or occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships.  

2.  The veteran's service-connected dermatophytosis of both 
feet, rated as for eczema, is not currently productive of 
more than exfoliation, exudation or itching involving an 
exposed surface or extensive area.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 70 percent for service-
connected post-traumatic stress disorder is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, Code 9411 (2000).

2.  An evaluation in excess of 10 percent for service-
connected dermatophytosis of both feet is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, Code 7813 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a Department of Veterans Affairs (VA) 
psychiatric examination in April 1996, the veteran stated 
that he had received "very little psychiatric follow up" in 
the past two years, and had no history of psychiatric 
hospitalization.  He additionally recounted problems dealing 
with people, including during the course of his employment, 
at which time, on occasion, he would become "pushy and 
demanding."  According to the veteran, his overall symptoms 
were "pretty much the same" as they were two years earlier.  
The veteran stated that he was depressed most of the time, 
and experienced occasional suicidal ideation, but with no 
plan.  In the opinion of the veteran, his depressed mood had 
been worsening.  He described decreased interest and 
anhedonia, as well as some fatigue and psychomotor 
retardation.  

On mental status examination, the veteran was cooperative, 
and responded to redirection.  Throughout the course of the 
examination, he was both pleasant and appropriate, though his 
mood was depressed.  The veteran's affect was consistent with 
a depressed mood, and he showed tearfulness several times 
during the examination when speaking of Vietnam.  At such 
time, the veteran displayed an obvious increase in anxiety, 
moving his head and wringing his hands.  The veteran's form 
of thought was logical, linear, and goal-directed.  The 
content of his thought was significant for nightmares, 
flashbacks and recollections of Vietnam.  At the time of 
evaluation, there was no evidence of any psychotic 
symptomatology, and no suicidal or homicidal ideation.  The 
veteran's speech was monotone in nature, with a decreased 
rate and increased latency, but normal duration and rhythm.  
He was alert and well oriented, and exhibited "great 
difficulty" with attention and concentration.  Proverb 
interpretation revealed abstract reasoning and similarities 
which were appropriate.  At the time of evaluation, the 
veteran's judgment was described as "intact" to the extent 
that, were he to be lost in the woods, he could find his way 
out "by using the sun."  

In the opinion of the examiner, the veteran was suffering 
from post-traumatic stress disorder, as well as a chronic 
major depressive disorder (single episode), and alcohol 
abuse.  Further noted was that the veteran suffered from 
"severe" social and occupational dysfunction as a result of 
his disability.  The veteran's Global Assessment of 
Functioning Score, both currently, and over the course of the 
past year, was 55. 

During the course of an RO hearing in May 1996, the veteran 
and his spouse provided pertinent evidence regarding the 
current severity of his service-connected skin disorder of 
the feet.

At the time of a VA outpatient psychosocial assessment in May 
1996, the veteran gave a history of depression, post-
traumatic stress disorder, and alcohol abuse.

During the course of VA outpatient podiatric treatment in 
July 1996, it was noted that the veteran had dermatophytosis 
of the feet, as well as a number of plantar corns.  Treatment 
was with debridement, "dry sole," and special prosthetic 
shoes.

At the time of an RO hearing in May 1997, the veteran and his 
spouse testified to the effect that the veteran had been 
experiencing increasing flashbacks.  (See Transcript, p. 2).  

In early February 1998, the veteran was hospitalized at a VA 
medical facility for a determination of his suitability for 
the full post-traumatic stress disorder program.  At the time 
of admission, it was noted that the veteran was a previous 
inpatient post-traumatic stress disorder program participant, 
and that he was currently receiving outpatient treatment for 
post-traumatic stress disorder at the local VA medical 
center.

On mental status examination at the time of admission, the 
veteran appeared alert, and was dressed appropriately for his 
gender and age.  He displayed no grossly disorganized or 
catatonic behavior, nor was there evidence of psychomotor 
agitation or retardation.  The veteran's speech was 
appropriate, with logical associations, and no evidence of 
alogia or pressure of speech.  No flight of ideas was 
evident, and the veteran's mood was described as fair.  The 
veteran's affect was appropriate to his mood, without any 
apparent flattening.  The veteran reported no current 
suicidal or homicidal thoughts or intentions, and was 
considered competent to make his own decisions and to give or 
withhold information.  The veteran expressed no frankly 
delusional ideas, and denied both auditory and visual 
hallucinations.  He was well oriented, and his concentration 
ability appeared intact.  At the time of evaluation, the 
veteran's memory function appeared normal for his age.  The 
pertinent diagnosis noted was post-traumatic stress disorder, 
with a Global Assessment of Functioning Score of 50.

Currently of record are various statements from the veteran's 
spouse and mother, received in May 1998, detailing various 
aspects of the veteran's post-traumatic stress disorder 
symptomatology.

During the course of a hearing before a Member of the Board 
in June 1998, the veteran and his spouse testified to the 
effect that, due to the veteran's post-traumatic stress 
disorder, he experienced problems with various "noises," 
which scared him, and made him "feel afraid."  The veteran's 
spouse additionally commented that "medication" which the 
veteran was taking for his post-traumatic stress disorder 
affected his "sound judgment" in making decisions.  (See 
Transcript at p. 23).  

In a statement from a private psychologist dated in June 
1998, it was noted that the veteran had received 
hospitalizations and outpatient treatment for his service-
connected post-traumatic stress disorder, and that he was on 
his "fourth marriage since 1995."  Reportedly, even with 
prescribed medication, the veteran continued to experience 
frequent nightmares, memory loss, poor sleep, isolation, and 
problems with angry outbursts.  According to the veteran's 
private psychologist, his condition was chronic, "with a poor 
prognosis of significant improvement."  

At the time of a period of VA hospitalization during the 
months of August and September 1998, it was noted that the 
veteran had been admitted to the inpatient post-traumatic 
stress disorder program "for intensive treatment of his post-
traumatic stress disorder."  On mental status examination at 
the time of admission, the veteran appeared alert, and was 
dressed appropriately for his gender and age.  He displayed 
no grossly disoriented or catatonic behavior, nor was there 
any evidence of psychomotor agitation or retardation.  The 
veteran's speech was appropriate, with logical associations, 
and there was no evidence of any flight of ideas.  The 
veteran's mood was fair, with no evidence of abnormal 
depression or elevation of mood.  The veteran expressed no 
frankly delusional ideas, and denied both auditory and visual 
hallucinations.  He was well oriented, and both concentration 
ability and memory function appeared normal.  The pertinent 
diagnosis noted was post-traumatic stress disorder, with a 
Global Assessment of Functioning Score of 40.

In January 1999, the veteran was once again hospitalized at a 
VA medical facility for treatment of post-traumatic stress 
disorder.  At the time of admission, the veteran identified 
his major problem as one of "ongoing anger."  Mental status 
examination revealed the veteran to be alert and well 
oriented, with no delusional ideation or evidence of auditory 
or visual hallucinations.  The pertinent diagnosis was post-
traumatic stress disorder, with a Global Assessment of 
Functioning Score of 40.

In mid-February 1999, the veteran was once again hospitalized 
at a VA medical facility for treatment of post-traumatic 
stress disorder.  At the time of admission, the veteran 
complained of nightmares and flashbacks, as well as 
uncontrolled anger, depression, low self-esteem, fatigue, 
feelings of guilt, an inability to communicate effectively 
with others, insomnia, self-isolation, rage, suicidal and 
homicidal ideation, social isolation, anxiety, decreased 
libido, and intrusive thoughts from his Vietnam experiences.  
In the opinion of the admitting physician, there was "no 
doubt" that the veteran experienced severe chronic symptoms 
of post-traumatic stress disorder.  On mental status 
examination, the veteran was alert and well oriented, with no 
evidence of delusional ideation, or of suicidal or homicidal 
intent or ideation.  The pertinent diagnosis noted was post-
traumatic stress disorder, with a global assessment of 
functioning score of 40.

In early April 1999, a VA psychiatric examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was not available for review.  
According to the veteran, his current medications consisted 
of Prozac, as well as Trazodone at an unknown dose.  
Reportedly, for the past several years, the veteran's mood, 
as well as his interests, had been "especially low."  The 
veteran stated that he dreamed excessively, and suffered from 
low energy and "sluggish thoughts."  According to the 
veteran, both his libido and social ability were "low."  The 
veteran stated that, ever since 1968, he had experienced 
flashbacks "on a daily basis."  Additionally noted were 
problems with nightmares which occurred approximately once a 
week.  The veteran stated that he was "not interested in 
things," and felt somewhat detached from other people.  He 
denied any hope for the future, and complained of both 
irritability and outbursts of anger.  According to the 
veteran, his concentration was poor.  Further problems 
included hypervigilance, and an exaggerated startle response.  

On mental status examination, the veteran was alert and calm, 
with an affect which was "generally somber."  The veteran was 
able to be engaged, and there was no evidence of any formal 
thought disorder.  At the time of evaluation, the veteran 
displayed no delusions or hallucinations.  He was able to 
maintain personal hygiene, as well as the basic activities of 
daily living, and was oriented to both place and time.  The 
veteran's memory was intact, and he displayed neither 
obsessions nor compulsions.  The veteran described his mood 
as "sad," and himself as feeling "disturbed" and "worried."  
The veteran's vital sense was low, though his self-attitude 
was good.  At the time of evaluation, the veteran stated that 
he was having no suicidal thoughts.  The pertinent diagnoses 
were post-traumatic stress disorder; recurrent and now 
chronic major depression; and panic disorder with 
agoraphobia.   The veteran's Global Assessment of Functioning 
Score was "approximately 50."  

In an addendum to the aforementioned April 1999 psychiatric 
examination, the psychiatric examiner who had previously 
examined the veteran stated that he had now reviewed the 
veteran's claims folder, and that the veteran was "having 
generally mild external stresses with a stable domestic 
situation."  Reportedly, the stresses the veteran experienced 
consisted of flashbacks, depression, anxiety, and suicidal 
thoughts, for which he had reportedly been twice hospitalized 
in the past year.  The veteran's assigned Global Assessment 
of Functioning Score was 50.  

At the time of a VA fee-basis dermatologic examination in 
August 1999, it was noted that pertinent parts of the 
veteran's claims folder had been reviewed.  Reportedly, the 
veteran had experienced recurrent fungus infections of his 
feet since 1968, for which he had been followed by the VA, 
and treated with topical selenium sulfide solution and an 
unknown cream.  The veteran stated that he had "gotten good 
results," and consequently, had been in remission.  When 
flare ups occurred, they were accompanied by some pruritus, 
"but nothing severe."  Presently, the veteran showed no 
specific skin lesions, and stated that he had no itching.  
Though in the past, he had suffered a fungus infection of his 
feet, presently the fungus infection was in remission.

On physical examination, there were noted a corn on the 
plantar aspect of the fifth metatarsal head of the veteran's 
left foot, with callous formation over the heels of both 
feet, and mild scaling between the 4th and 5th toes of both 
feet.  The pertinent diagnoses were tinea versicolor by 
history, in remission; tinea pedis of both feet, in partial 
remission; and corn and callous formation of both feet.  In 
the opinion of the examiner, the veteran's current skin 
condition was "unchanged" in that he was having "no further 
problems with his fungus of his extremities or feet."  

In a subsequent additional addendum to the aforementioned VA 
psychiatric examination of April 1999, it was noted that the 
veteran's claims file, which had previously been unavailable, 
was now available, and had been reviewed.  Regarding the 
veteran's depression, it was reported that the veteran's mood 
had been "down" for many years, as documented in his past 
three compensation and pension examinations.  According to 
the veteran, his depression over the past six months had been 
"very much as it was" in recent years.  His mood remained 
low, as did his interests, and he complained that he was 
"entirely too sentimental."  The veteran's panic disorder had 
similarly remained unchanged for the past six months, with 
the veteran experiencing "about one panic attack" a day.  
According to the veteran, these "attacks" involved anxiety, a 
pounding heart, sweating, trembling and shaking, shortness of 
breath, chest pain, dizziness, unsteadiness, lightheadedness, 
and numbness, as well as a feeling that he was going to "lose 
his mind."  Regarding the veteran's post-traumatic stress 
disorder, the veteran stated that his symptoms had remained 
unchanged since 1968.  Reportedly, he continued to experience 
flashbacks "every day."  According to the veteran, he felt 
estranged from people, and detached "even from his wife and 
family."  Further noted were problems with irritability and 
outbursts of anger, as well as difficulty concentrating, 
though these problems had been somewhat better since he had 
been able to receive counseling from his pastor.  The veteran 
was reportedly still hypervigilant, and suffered from an 
exaggerated startle response. 

On mental status examination, the veteran was alert and 
serious, and both engageable and cooperative.  The veteran 
was not unpleasant, but he neither smiled nor laughed.  The 
veteran described his current mood as sad, and his vital 
sense was "poor, very poor."  The veteran's self-attitude was 
described as good, and there was no evidence of any formal 
thought disorder, or of delusions or hallucinations.  
According to the veteran, he experienced suicidal thoughts 
"from time to time" but had experienced none on the day of 
the examination.  The veteran stated that he had homicidal 
thoughts "all the time," especially when he was upset, or did 
not like what was going on around him.  Reportedly, on those 
occasions, the veteran would think about killing, or at least 
hurting, someone.  The veteran maintained his personal 
hygiene, as well as the other basic activities of daily 
living.  He was well oriented, and his memory was intact, 
with no evidence of obsessions or compulsions.  The pertinent 
diagnoses noted were chronic post-traumatic stress disorder, 
in partial remission; recurrent and now chronic major 
depressive episode, in partial remission; and panic disorder 
with agoraphobia.  The veteran's Global Assessment of 
Functioning Score was 46, described as slightly worse than 
six months earlier.  In the opinion of the examiner, the 
veteran, though limited by psychiatric symptomatology, was 
also limited by pain, dizziness, and a lack of energy.  
Because there was substantial overall symptomatology among 
the veteran's psychiatric conditions, it was not clear which 
one of the three (post-traumatic stress disorder, major 
depression or a panic disorder) was really the worst and, 
consequently, holding the veteran back from adequate 
functioning.  At the time of evaluation, it was the opinion 
of the examiner that the veteran's depression was "most 
disabling," and that more aggressive treatment might be 
indicated. 

Analysis

Regarding the veteran's claims for increased evaluations, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

As regards the veteran's claim for an increased evaluation 
for post-traumatic stress disorder, the Board notes that, 
effective November 7, 1996, the schedular criteria for the 
evaluation of service-connected mental disorders underwent 
complete revision.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As there is no indication that the 
Secretary has precluded application of either the "old" or 
"amended" version of the pertinent regulations, due process 
considerations dictate that the veteran's claim for an 
increased evaluation for service-connected post-traumatic 
stress disorder be evaluated under the pertinent regulations 
effective both before and after the November 7, 1996, changes 
to the rating schedule.  Bernard v. Brown, 4 Vet. App. 384 
(1993); see also, VAOPGCPREC 3-2000 (April 10, 2000).

In that regard, at the time of a VA psychiatric examination 
in April 1996, it was noted that the veteran had received 
"very little" psychiatric follow up in the past two years, 
and that he had no history of psychiatric hospitalization.  
The veteran additionally reported that "overall," his 
psychiatric symptomatology was "pretty much the same" as two 
years earlier.  On mental status examination, the veteran's 
mood was depressed, and his affect consistent with his 
depressed mood.  However, his form of thought was logical, 
linear and goal-directed.  While it was true that, at the 
time of evaluation, the veteran's speech was monotone in 
quality, and displayed both a decreased rate and increased 
latency, it was of normal duration and rhythm.  Moreover, the 
veteran was alert and oriented.  In the opinion of the 
examiner, the veteran suffered from post-traumatic stress 
disorder, a major depressive disorder, and alcohol abuse, as 
a result of which he experienced "severe" social and 
occupational dysfunction.

On more recent VA psychiatric examination in April 1999, the 
veteran was described as "alert and clam."  While his affect 
was generally somber, he was "able to be engaged," and there 
was no evidence of any formal thought disorder.  At the time 
of evaluation, it was noted that the veteran was able to 
maintain his personal hygiene, as well as the basic 
activities of daily living.  He was well oriented, and his 
memory was intact.  While the veteran's vital sense was low, 
his self-attitude was good, and he had no suicidal thoughts.  
The Global Assessment of Functioning Score assigned at the 
time of the veteran's examination was "approximately 50."  

In an addendum to the aforementioned April 1999 examination, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  While according to the veteran, he 
had not been able to work since 1994, the reason for his not 
being able to work was described as "pain in his back, his 
knee and his foot."  While on mental status examination, the 
veteran's vital sense was described as "poor," his self-
attitude was good, with no evidence of any formal thought 
disorder.  Suicidal thoughts, while present "from time to 
time," were not present at the time of examination.  The 
veteran's personal hygiene and other basic activities of 
daily living were maintained and he was oriented with an 
intact memory.  The pertinent diagnoses noted were chronic 
post-traumatic stress disorder "in partial remission"; 
recurrent and now chronic depressive episode, in partial 
remission; and panic disorder with agoraphobia.  At the time 
of evaluation, the veteran's Global Assessment of Functioning 
Score was 46.

The Board observes that, based on recent psychiatric 
evidence, the veteran's previous evaluation for service-
connected post-traumatic stress disorder has been increased 
to 70 percent.  Pursuant to those laws and regulations in 
effect prior to November 7, 1996, a 70 percent evaluation for 
service-connected post-traumatic stress disorder is warranted 
where there is severe impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when psychoneurotic symptoms result in such 
reductions in initiative, flexibility, efficiency and 
reliability levels as to produce severe industrial 
impairment.  A 100 percent evaluation, under those same laws 
and regulations, requires that the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior, 
such that the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Code 9411 (effective 
prior to November 6, 1996).  

Under the current schedular criteria in effect for the 
evaluation of service-connected psychiatric disorders, a 
70 percent evaluation is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, one's own occupation, or own name.  
38 C.F.R. Part 4, Code 9411 (effective November 7, 1996).  

Based on the aforementioned, it is clear that the veteran 
experiences some degree of social and occupational 
(industrial) impairment as a result of his service-connected 
post-traumatic stress disorder.  However, it is similarly 
clear that the veteran's service-connected post-traumatic 
stress disorder is not more than 70 percent disabling.  The 
record does not indicate that the veteran is isolated or that 
he has totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality.  The criteria for 
a 100 percent rating which were in effect prior to November 
6, 1996, are not met.  The record does not reflect gross 
impairment in thought processes or communication.  The 
veteran is capable of performing the activities of daily 
living, and has showed no delusions or hallucinations.  Nor 
is there demonstrated the total social and industrial 
impairment necessary for an increased rating under the 
criteria in effect as of November 7, 1996.  Indeed, as of the 
time of his most recent psychiatric examination, the 
veteran's post-traumatic stress disorder was felt to be "in 
partial remission," with a Global Assessment of Functioning 
Score of 46, consistent with "serious" psychiatric 
symptomatology.

Based on the aforementioned, the Board is of the opinion 
that, under either the "old" or "new" criteria for the 
evaluation of service-connected mental disability, the 
veteran's post-traumatic stress disorder is adequately 
represented by the 70 percent evaluation presently in effect.  
Consequently, an increased rating is not warranted.  

Turning to the issue of an increased evaluation for the 
veteran's service-connected dermatophytosis of both feet, the 
Board notes that, on VA fee-basis dermatologic examination in 
August 1999, the veteran stated that his "skin condition" was 
"unchanged," and that he was having "no further problems with 
his fungus of his extremities or feet."  According to the 
veteran, he had previously been treated by the VA with 
topical selenium sulfide solution "and an unknown cream," 
with the result that his recurrent fungus infection of the 
feet had been "in remission."  Reportedly, on those occasions 
when flare ups would occur, they were accompanied by some 
pruritus "but nothing severe."  Presently, the veteran was 
experiencing no specific skin lesions or itching.  On 
physical examination, there was in evidence some mild scaling 
between the 4th and 5th toes of both of the veteran's feet.  
The pertinent diagnoses noted were tinea versicolor by 
history, in remission; tinea pedis of both feet, in partial 
remission; and corn and callous formations of both feet. 

Pursuant to applicable law and regulation, the veteran's 
service-connected dermatophytosis is rated as for eczema, 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestations.  38 C.F.R. 
Part 4, Code 7813 (2000).  In that regard, the 10 percent 
evaluation currently in effect contemplates the presence of 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  In order to warrant an increased, 
which is to say, 30 percent evaluation, there would, of 
necessity, need to be demonstrated the presence of exudation 
or constant itching, accompanied by extensive lesions, and/or 
marked disfigurement.  38 C.F.R. Part 4, Code 7806 (2000).  
However, as can be seen from the above, the veteran currently 
exhibits no such manifestations.  In point of fact, his 
service-connected dermatophytosis of both feet has of late 
has been described as "in remission."  Such "flare ups" as 
might reasonably occur in the future are adequately 
represented by the 10 percent evaluation currently in effect.  
Accordingly, an increased evaluation for service-connected 
dermatophytosis of both feet is not in order. 

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony and that of his 
spouse, given at RO hearings in May 1996 and May 1997, and at 
a subsequent hearing before a Member of the Board in June 
1998.  Such testimony, while informative, is regrettably not 
probative when taken in conjunction with the entire objective 
medical evidence presently on file.  The Board does not doubt 
the sincerity of the veteran's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefits sought in light of the 
evidence as a whole.  


ORDER

An increased evaluation for service-connected post-traumatic 
stress disorder is denied.

An increased evaluation for service-connected dermatophytosis 
of both feet is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

